NOTICE OF ALLOWABILITY

Claims 1, 8, and 11-15 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claim 12 was previously rejected under 35 U.S.C. 112(b) because Compounds 140 through 145 did not include structures corresponding to Structural Formula A and/or B in any of the R1-R8 positions as required by independent Claim 1.  Claim 12 has been amended to delete Compounds 140-145.  This amendment is sufficient to overcome the previous rejection under 35 U.S.C. 112(b).
Claims 1, 3-6, 8, 9, and 11-15 were previously rejected under 35 U.S.C. 103 as being unpatentable over Takeshi et al. (JP 2010-034548) in view of Kim et al. (US 2015/0053944).  Takeshi was cited as teaching an OLED containing a hole transport layer (HTL), light-emitting layer (LEL), hole blocking layer (HBL), and electron transport layer (HTL) arranged between an anode and a cathode.  Kim was cited as teaching the use of compounds falling within the claimed Chemical Formula A as host and dopant compounds suitable for use in emission layers of OLEDs.
Takeshi’s HBL, comparable to the claimed charge balance control layer, includes a compound containing anthracene and dibenzofuran groups represented by Chemical Formula (2):

    PNG
    media_image1.png
    175
    501
    media_image1.png
    Greyscale

Takeshi’s Chemical Formula (2) is comparable to the claimed Chemical Formula B and C.  
The previous Office action stated that it would have been obvious to one of ordinary skill in the art to select points of attachment corresponding to either of the following structures:

    PNG
    media_image2.png
    244
    401
    media_image2.png
    Greyscale

Based on the definitions provided by Takeshi, these compounds were cited as reading on the claimed Chemical Formula B and C where R21-R28 and R41-R48.  R21-R29 may be hydrogen, (p. 4, [0017]) or C1-C8 alkyl (p. 4, [0018]); R31-R37 and R51-R57 are hydrogen (p. 4, [0017]); Ar1 and Ar2 are aryl groups having 6-40 carbon atoms (p. 6, [0032]-[0033]); and L is a single bond or aryl group (p. 4, [0017]) such as a phenyl or naphthyl group (corresponding to Structural Formula 1 and 2, respectively (p. 5, [0028]).
Takeshi’s Chemical Formula (2) generally recognizes the equivalence of all points of substitution connecting the A structure to the dibenzofuran ring, including 3- and 4-substituted compounds.  Among compounds falling within Chemical Formula (2), Takeshi states a preference for 1-substituted compounds having the following Chemical Formula (3):

    PNG
    media_image3.png
    215
    173
    media_image3.png
    Greyscale

Of the 78 exemplary compounds shown at pages 9-16, only Compound 25 includes a 3-substituted dibenzofuran ring.  This compound includes a substituent at the same position as the claimed R36 group falling outside the scope of the claimed R36 group.  The 77 remaining compounds are substituted at the 1 or 2 position of the dibenzofuran ring.  
The Declaration under 37 C.F.R. 1.132 submitted 9 November 2021 provides a direct comparison between compounds substituted at the 3 position consistent with Chemical Formula B and at the 4 position consistent with Chemical Formula C; and comparative compounds substituted at the 1 and 2 positions.  Each of the examples in the Declaration include Compound 125 as the dopant represented by the claimed Chemical Formula A.
Compound 67 includes a dibenzofuran ring substituted at the 3 position.  Compounds C and D are structurally identical to Compound 67 except that they are substituted at the 2 and 1 positions, respectively.  Table B in the Declaration shows that Compound 67 results in a significant and unexpected luminance reduction rate relative to Compounds C and D.  
Compound 12 includes a dibenzofuran ring substituted at the 4 position.  Compounds E and F are structurally identical to Compound 12 except that they are substituted at the 2 and 1 positions, respectively.  Like Compound 67, Table B shows a significant luminance reduction rate for Compound 12 relative to Compounds E and F.
The Declaration demonstrates that compounds falling within Chemical Formula B and C including dibenzofuran groups substituted at the 3- and 4-positions significantly outperform compounds substituted at the 1- and 2-positions.  This is unexpected given Takeshi’s preference for compounds substituted at the 1-position and general failure to recognize the criticality of the point of substitution.  
Compounds 67 and 12 are reasonably representative of the claimed Chemical Formula B and C, respectively, where L is a single bond.  The Declaration also includes results for Compound 55 where L is a C6 aryl group.  The luminance reduction rate for Compound 55 is comparable to that of Compounds 67 and 12, and is significantly improved relative to Compounds C, D, E, and F.  A similar result is observed in the instant specification for Compound 68 where L is a C10 aryl group (see p. 61, Table 1).
While the claims remain inclusive of a broader range of compounds, the experimental data demonstrates a trend of improved properties across a sampling of compounds reasonably representative of the full scope of the claims.  The observed improvements depend primarily on the substitution position of the dibenzofuran group rather than the specific identity of the substituents on the anthracenyl groups or the substitution position of the L group.  In addition, one of ordinary skill in the art would expect the same results regardless of whether the R31-37 or R51-57 positions include hydrogen or deuterium given that the two are isotopes of the same element and are generally recognized as having similar reactivity.
The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof.  In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979); MPEP 716.02(d).  When considered as a whole, the experimental data of record presented in both the Declaration and the instant specification establish a trend which would reasonably allow one of ordinary skill in the art to extend the probative value thereof to the full scope of the claimed Chemical Formula B and C.  Therefore, the unexpected improvements in luminance reduction rate relative to comparative compounds representative of the prior art are sufficient to establish non-obviousness of the claimed invention.
The previous rejection of Claims 1, 3-6, 8, 9, and 11-15 under 35 U.S.C. 103 as being unpatentable over Takeshi in view of Kim has been withdrawn in view of the Applicant’s showing of unexpected results.  A thorough search of the remaining prior art revealed no other reference or combination of references which would either anticipate the claimed invention or lead one of ordinary skill in the art to expect the improvements in luminance reduction rate discussed above.  Therefore, Claims 1, 8, and 11-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762